Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR. 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued under 37 CFR 1.114, and fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/09/2021 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 41-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,075,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims in the US patent '883 overlaps with the claimed limitations in the current application. Since applicant has not filed Terminal Disclaimer, nonstatutory Double Patenting Rejection maintains. Comparison has been provided in the previous office action on 1/07/2021.
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 41-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a human activity without significantly more. 


Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.
2019 Revised Guidance, Step 1
	Claims 41-46 recite a system comprising memory and processor circuitry, thus it falls to a machine. 

Claims 53-58 recite a method comprising two steps: 1) tracking viewer information, 2) sending the targeted advertisement in response to detecting an action. Thus it is a process. 
2019 Revised Guidance, Step 2A Prong One
	Apart from the “memory”, “processing circuitry”, and “computer readable storage device”, independent claims 41 and 47 recite limitations which are drawn to the abstract idea of a human activity, along with the method in Claims 53-58.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of human activity when it encompasses acts people can perform using their manual activity or actions).  
	For example, Claims 41 and 47 recite “track viewer information associated with a user, the viewer information corresponding to first content displayed on a first device; and in response to detecting an action associated with the first content displayed on the first device, send the targeted advertisement to a second device based on a probability the user will access second content with which the targeted advertisement is to be presented, the second content different from the targeted advertisement.”  Claim 53 recites “tracking viewer information associated with a user, the viewer information corresponding to first content displayed on a first device; and in response to detecting an action associated with the first content displayed on the first device, sending the targeted advertisement to a second device based on a probability the user will access second content with which the targeted advertisement is to be presented, the second content different from the targeted advertisement.”
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a human activity pursuant to Step 2A, Prong One of the guidance.
2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 41, 47 only recites a memory and a processor circuitry, a storage device for performing steps.  Claim 53 recites a method sending advertisement to user device.  These are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 41, 47, 53 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, Claims 41 and 47 recite “track viewer information associated with a user, the viewer information corresponding to first content displayed on a first device; and in response to detecting an action associated with the first content displayed on the first device, send the targeted advertisement to a second device based on a probability the user will access second content with which the targeted advertisement is to be presented, the second content different from the targeted advertisement.” Claim 53 recites “tracking viewer information associated with a user, the viewer information corresponding to first content displayed on a first device; and in response to detecting an action associated with the first content displayed on the first device, sending 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “memory”, “processor circuitry”, and “storage device” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 41-58 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces.
Further, Claim 47 comprises a computer readable storage device.  However, according to the specification, it does not disavow any inclusion of carrier signal, infrared medium, electromagnetic wave, etc.  Therefore it may refer to non-statutory carrier signal or the like.
In a memo on January 26, 2010, Director Kappos stated that: 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim 
	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover Only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).
Further, Claims 53-58 fail to tie to any particular machine or apparatus.
Under Bilski, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing." To avoid preemption the Federal Circuit emphasized that "the use of a specific machine or transformation of an article must impose meaningful limits on the claim's scope to impart patent-eligibility;" that "the involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity;" and that the transformation "must be central to the purpose of the claimed process."  In re Bilski, — F.3d —, 88 U.S.P.Q.2d 1385 (2008).
Claim Rejections – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Regarding Claim 41, Ullah (2008/0109888) discloses a system to send a targeted advertisement, the system comprising: memory including computer readable instructions; and
processor circuitry to execute the computer readable instructions to, at least:
track viewer information associated with a user, the viewer information corresponding to first content displayed on a first device ("including tracking what the user view on the television screen", paragraph [0007]);
in response to detecting an action associated with the first content displayed on the first device ("targeting the content directed to the user on the screen, including advertising, for which a user- specific profile performed on a multitude of network-connected which includes the activities devices may be referenced", paragraph [0007]), and
As discussed above, Ullah essentially discloses the claimed invention but does not explicitly disclose “send the targeted advertisement to a second device based on the probability the user will access second content with which the targeted advertisement is to be presented, the second content different from the targeted advertisement.”
Yruski et al. (2007/0094363) discloses sending the targeted advertisement to a second device (“determine which ads to deliver to which user devices”, paragraph [0171]) based on a probability the user will access second content with which the targeted advertisement is to be presented (“estimate the probability that a user will actually access podcasts”, paragraph [0171]), the second content different from the targeted advertisement (podcast is different from ads).
It would have been obvious to one of ordinary skill in the art to have provided targeted advertisements to the second group of users as second device in order to deliver the relevant ads that is high likelihood user will access as taught by Yruski.

However, Agarwal et al. (2010/0217648) teaches that first and second devices are operatively coupled together through a network (paragraph [0043] and fig. 4).
It would have been obvious to one of ordinary skill in the art to have provided targeted advertisements to a second device since the first and second are operatively coupled together through an Internet network in Ullah in order to render convenient access to users on both devices as taught by Agarwal.
Claims 47 and 53 are rejected similarly as discussed above.
Regarding Claim 42, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein the first device is a television ("including tracking what the user view on the television screen", paragraph [0007]).
Claims 48 and 54 are rejected similarly as discussed above.
Regarding Claim 43, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein the second device is a wireless telephone ("including advertisement, to be directed to the mobile device of the user", paragraph [0011]; “mobile DSI and use the information for precision advertisement targeting", paragraph [0059]).
Claims 49 and 55 are rejected similarly as discussed above.
Regarding Claim 44, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein processor circuitry is to identify the second device, the second device associated with the context information includes proximate device identifiers ("specific identifier only when the mobile device is in proximity to the other device", Claim 14).
Claims 50 and 56 are rejected similarly as discussed above.

Claims 51 and 57 are rejected similarly as discussed above.
Regarding Claim 46, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein the action includes detecting a viewer has read an advertisement ("using the mobile device....live assessment of who is watching the television and tailor the advertisement delivered to the unique combinations of views", paragraph [0015]; “based on the determined viewers of the advertisement", paragraph [0097]).
Claims 52 and 58 are rejected similarly as discussed above.
Claim 41-58 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ullah (2008/0109888) in view of Agarwal et al. (2010/0217648).
Regarding Claim 41, Ullah (2008/0109888) discloses a system to send a targeted advertisement, the system comprising: memory including computer readable instructions; and
processor circuitry to execute the computer readable instructions to, at least:
track viewer information associated with a user, the viewer information corresponding to first content displayed on a first device ("including tracking what the user view on the television screen", paragraph [0007]);
in response to detecting an action associated with the first content displayed on the first device ("targeting the content directed to the user on the screen, including advertising, for which a user- 
As discussed above, Ullah essentially discloses the claimed invention but does not explicitly disclose “send the targeted advertisement to a second device based on the probability the user will access second content with which the targeted advertisement is to be presented, the second content different from the targeted advertisement.”
However, Agarwal et al. (2010/0217648) teaches sending the targeted advertisement to a second device (“allocate web advertisement to web pages”, paragraph [0015] and advertisements in figure 1) based on the probability the user will access second content with which the targeted advertisement is to be presented (‘probability that a user is going to click on a text web advertisement on a web page is estimated”, “probability may be estimated based on factors”, paragraph [0015), the second content different from the targeted advertisement (“features”, “factors” or “text” is different than “advertisement”). 
It would have been obvious to one of ordinary skill in the art to have provided targeted advertisements to a second device based on the probability estimation based on features in web page since the first and second are operatively coupled together in order to render convenient access to users on both devices as taught by Agarwal.
Regarding Claim 42, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein the first device is a television ("including tracking what the user view on the television screen", paragraph [0007]).
Claims 48 and 54 are rejected similarly as discussed above.
Regarding Claim 43, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein the second device is a wireless telephone ("including advertisement, to be directed to the mobile device 
Claims 49 and 55 are rejected similarly as discussed above.
Regarding Claim 44, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein processor circuitry is to identify the second device, the second device associated with the context information includes proximate device identifiers ("specific identifier only when the mobile device is in proximity to the other device", Claim 14).
Claims 50 and 56 are rejected similarly as discussed above.
Regarding Claim 45, Ullah (2008/0109888) discloses the system as defined in claim 44, wherein the proximate device identifiers are associated with a common network of the first and second devices ("targeting the content directed to the user on the screen, including advertising, for which a user- specific profile which includes the activities performed on a multitude of network-connected devices may be referenced", paragraph [0007]; "specific identifier only when the mobile device is in proximity to the other device", Claim 14).
Claims 51 and 57 are rejected similarly as discussed above.
Regarding Claim 46, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein the action includes detecting a viewer has read an advertisement ("using the mobile device....live assessment of who is watching the television and tailor the advertisement delivered to the unique combinations of views", paragraph [0015]; "based on the determined viewers of the advertisement", paragraph [0097]). 
Claims 52 and 58 are rejected similarly as discussed above.



Response to Arguments
Applicant’s arguments with respect to claim(s) 41-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152